DETAILED ACTION
	Claims 1-20 are presented on 03/14/2019 for examination on merits.  Claims 1, 9, and 15 are independent base claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 3-7 each contain limitation(s) invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed in the following.
Each of the following claim limitations
Claim 1: an extraction component that employs an artificial intelligence model to extract compliance data from a data source; 
Claim 1: a recommendation component that recommends a sensitive data policy based on the compliance data;
Claim 3: a segmentation component that segments the data source into compliance sections…
Claim 4: a classification component that classifies obligation data of the data source …; 
Claim 5: a map component that maps actionable obligation data to one or more sensitive data entities...;
Claim 6: the recommendation component further identifies one or more sensitive data entities of a sensitive data dataset…;
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 3-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: none.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 3-7 contain limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above. Therefore Claims 1 and 3-7 contain placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  A block diagram such as FIG. 10 does not provide clear indications of corresponding structure(s).  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that the phrase “means for” or “step for” or the non-structural term is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
Claims 2 and 8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20160065621 A1; hereinafter “Brad”) in view of Bolte (US 20180039946 A1).

As per claim 1, Brad teaches a system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
an extraction component that employs an [artificial intelligence] model to extract compliance data from a data source (par. 0016-0018: collecting, i.e., extracting security and contextual data associated with the first business, including: (1) an industry of the first business; (2) a size of the first business; (3) a geographical location of the first business; (4) a type of sensitive data); and 
a recommendation component that recommends a sensitive data policy based on the compliance data (Brad, par. 0013 and 0020: generates recommendation 114 (see FIG. 1) to change a security policy for computer system … to prevent an attack from the IP address of the entity responsible for the current or recent attack on computer system 116-1 (see FIG. 1)… the  recommendation 114 … is based on security and contextual data 108, which is the compliance data determined by type and characteristics of business; par. 0018).
However, Brad does not explicitly disclose the use of an artificial intelligence model to extract compliance data from a data source. This aspect of the claim is identified as a further difference.
In a related art, Bolte teaches:
an artificial intelligence model for data extraction (Bolte, par. 0097-0098: artificial intelligence algorithms and methods to process career data… for recommending policies that maximize objective functions);
Brad and Bolte are pertinent art because they attempt to resolve similar problems such as contextual changes by recommending policies that maximize objective functions.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and modify Brad by Bolte’s technique of using an artificial intelligence model for data extraction and analysis.  The rationale for this combination is to use known technique to substitute for the similar system components. For this combination, the motivation would have been to improve the speed and automation for data collection and analysis.

As per claim 2, the references as combined above teach the system of claim 1, wherein the compliance data comprises at least one of compliance entity data, obligation data, obligation target data, obligation content data, actionable obligation data, non-actionable obligation data, definition data, definition target data, definition content data, a data property, an entity property, entity relationship data, a role of a data consumer, or a data processing technique (Note: optional limitations are recited herein) (Brad, par. 0012: security and contextual data 108, such as industries, sizes, and geographical locations of the businesses).

As per claim 3, the references as combined above teach the system of claim 1, wherein the computer executable components further comprise: 
a segmentation component that segments the data source into compliance sections comprising at least one of an obligation section or a definition section, thereby facilitating improved processing performance associated with the processor (Note: optional limitations are recited herein) (Brad, par. 0016: The characteristics determined in step 202 include security and contextual data, which are segmented into at least five sections for facilitating improved processing performance).

As per claim 4, the references as combined above teach the system of claim 1, wherein the computer executable components further comprise: 
a classification component that classifies obligation data of the data source into at least one of actionable obligation data or nonactionable obligation data (Note: optional limitations are recited herein) (Brad, par. 0016: a security vulnerability of computer system 110 is actionable obligation data).

As per claim 5, the references as combined above teach the system of claim 1, wherein the computer executable components further comprise: 
a map component that maps actionable obligation data to one or more sensitive data entities of a sensitive data dataset (Brad, par. 0025-0027: mapping predetermined amounts to risk scores with adjustments).

As per claim 6, the references as combined above teach the system of claim 1, wherein 
the recommendation component further identifies one or more sensitive data entities of a sensitive data dataset that are affected by actionable obligation data of the data source (Brad, par. 0042: security management program 104 (see FIG. 1) generates security policy change recommendation 114 (see FIG. 1) which recommends that an intrusion prevention system (not shown) of Business XYZ block all data traffic having signatures in categories that match attacks by the suspicious IP address. The security policy change recommendation 114 (see FIG. 1) generated in step 336 also recommends that firewalls of Business XYZ drop traffic at ports utilized by communication from the suspicious IP address. Step 338 follows step 336.  Note here that the IP address of the dataset is a data entry affected by security or actionable obligation data of the data source).

Regarding claims 9-14, they are directed to a computer-implemented method, reciting the same limitations as claim 1-6, respectively.  Therefore, claims 9-14 are rejected for the same reasons as set forth in the rejections of claims 1-6 above, respectively.

Regarding claims 15-20, they are directed to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, reciting the same limitations as claim 1-6, respectively.  Therefore, claims 15-20 are rejected for the same reasons as set forth in the rejections of claims 1-6 above, respectively.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brad and Bolte, as applied to claim 1, and further in view Putz (US 20190394238 A1).

As per claim 7, the references of Brad and Bolte as combined above teach the system of claim 1, but do not explicitly disclose a step for extracting at least one of new compliance data or revised compliance data from a second data source that comprises an iteration of the data source or a different data source.  This aspect of the claim is identified as a further difference.
In a related art, Putz teaches:
wherein the extraction component further employs the artificial intelligence model to extract at least one of new compliance data or revised compliance data from a second data source, and wherein the second data source comprises at least one of an iteration of the data source or a different data source (Note: optional limitations are recited herein) (Putz, par. 0151-0152: For example, if a new version of the National Institute of Standards and Technology (NIST) Cybersecurity Framework is published, the system alerts the relevant users or admins of the organization onboard its SaaS platform of the change/update event. It subsequently identifies the gaps in the existing implemented policies as well as impact on any RFP responses).
Putz is analogous art to the claimed invention in a similar field of endeavor in improving compliance of an organization against a policy change by using artificial intelligence model(s) for recommendations of updating an existing policy of the organization or creating a new policy with the controls required to gain compliance with the peer policy; see Putz, par. 0078-0079.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Putz to modify Brad-Bolte system to employ the artificial intelligence model to extract at least one of new compliance data or revised compliance data against a policy change.  For this combination, the motivation would have been to improve the level of security with timely policy compliance.

As per claim 8, the references of Brad and Bolte as combined above teach the system of claim 1, but do not explicitly disclose that the data source is selected from a group consisting of a legal document, a legislation document, a guidance document, a regulatory document, a compliance document, and a contract.  This aspect of the claim is identified as a further difference.
In a related art, Putz teaches:
wherein the data source is selected from a group consisting of a legal document, a legislation document, a guidance document, a regulatory document, a compliance document, and a contract (Putz, par. 0023: compliance data being monitored include: (HIPAA) standard, National Institute of Standards and Technology (NIST) standard, Payment Card Industry (PCI) standard).
Putz is analogous art to the claimed invention in a similar field of endeavor in improving compliance of an organization against a policy change by using artificial intelligence model(s) for recommendations of updating an existing policy of the organization; see Putz, par. 0078-0079.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Putz to modify Brad-Bolte system to include the technique of selecting a data source from a group consisting of a legal document, a legislation document, a guidance document, a regulatory document, a compliance document, and a contract.  For this combination, the motivation would have been to improve the level of security with a variety of data source selected to facilitate the policy compliance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        06/07/2022